      Case: 3:20-cv-01581-JZ Doc #: 16-2 Filed: 09/14/20 1 of 7. PageID #: 566


                            •                                        •                      A

JANE DOE, on behalf o
                    f herself and all others                  IN THE

similarly situated

        Plaintiff                                             CIRCUIT COURT

v.

                                                    *         FOR BALTIMORE CITY

                                                                                  2%       5\
MEDSTAR HEALTH, INC., et al.                        *         CASE NO.: 24-C-1-000488


                                                    ;
        Defendants



                       k                                      4       4       4             %

*       *       *               *      *        *       *                              *
                                               ORDER



        For the reasons set forth in this Court's August 5, 2020 Memorandum Opinion, it is this



5th   day of August, 2020



        ORDERED that Defendants Medstar Health, Inc. and Medstar Good Samaritan's Motion



to Dismiss (Docket Entry #5) be, and hereby is, GRANTED IN PART and DENIED IN



PART; it is further



        ORDERED that the Motion be, and hereby is, GRANTED as to Counts 4 and 5 and



DENIED as to Counts I , 2, and 3 ; it is further



        ORDERED that Counts 4 and 5 be, and hereby arc, DISMISSED.




                                           Judge's Signature appears on the

                                                original document

                                       'Ea.age
                                       Ci(}     Court for Baltimore City
     Case: 3:20-cv-01581-JZ Doc #: 16-2 Filed: 09/14/20 2 of 7. PageID #: 567




JANE DOE, on behalf o
                    f herself and all others                                               IN THE

similarly situated

          Plaintiff                                                                        CIRCUIT COURT

v.

                                                                             *             FOR BALTIMORE                CITY


                                                                                                                     zo         97l
                                                                             k
MEDSTAR HEALTH, INC., et al.                                                               CASE NO.: 24-C-19-000488°



                                                                             k
          Defendants



t                     k           k                       ±                      k                 k
                                                                                                                          *       *
          *                                   *                     *                      *                  *
                                                   MEMORANDUM OPINION



          This matter has come before the Court on Defendants Medstar Health, Inc. and Medstar



Good Samaritan's Motion to Dismiss (Docket Entry #5).                                  The Court has considered the briefs of



the parties, oppositions, replies, and the oral argument of counsel, held on July 27, 2020.



     I.   Background.



          Plaintiff,      Jane    Doe,    is      a patient     of Defendant,         medical    provider MedStar Health,             Inc.



("MedStar"). Med Star is the owner and operator of hospitals and health care facilities, including



MedStar Good Samaritan Hospital.                          MedStar has public websites that any individual can access



to   obtain    information            about    general        medical    topics      and   information       about    MedStar and         its



facilities    and services.           Patients can also           use MedStar's website to             log in,     access their private



medical       records,     communicate with                doctors,     and      schedule appointments.           Plaintiff alleges that



MedStar        uses    computer          coding      to    disclose     personally         identifiable,    private    data     related   to



patients' medical care to at least 23 different third parties, including, but not limited to Facebook,



Google, Linkedln, Twitter, and Pinterest. Plaintiff claims that MedStar disclosed: the URLs that



Plaintiff     visited;         "search    queries         about    specific       doctors,     medical      conditions,       treatments";



patients'     clicks      to   "Search,"       "FindADoctor,"           "Login,"      or "Enroll'      in   MyMedStar          (Medstar's



online patient portal); "summaries of MedStar's responsive communications, the parties to all




                                                                         I
    Case: 3:20-cv-01581-JZ Doc #: 16-2 Filed: 09/14/20 3 of 7. PageID #: 568




communications at MedStar's web properties, and the existence of communications at MedStar's




web properties."



          Plaintiff raises five claims:      I ) violation of the Maryland Wiretap Act, 2) intrusion upon




seclusion,    3)   publication      of private    facts,   4)   breach   of confidence,    and   5)   violation   of the



Consumer       Protection     Act.     Plaintiff    alleges     that   her   data   was   disclosed     without    prior




authorization,     and   that the    disclosure    of her data harms Plaintiff by         invading her privacy      and




harming her property rights to her data. Plaintiff seeks general damages and economic damages




for these    harms.   Additionally,     Plaintiff pursues a theory of unjust enrichment for Defendant's




profit from Plaintiffs data, as well as statutory damages.




    II.   Applicable Law.



          In deciding a Motion to Dismiss, the Court takes as true all well-pleaded allegations and




reviews them in the light most favorable to the plaintiff. Lloyd v. General Motors Corp., 397 Md.



108,   121   (2007). Although a court must assume the truth of all well-pleaded facts, dismissal is




proper when the facts alleged, if proven, would fail to afford relief to the plaintiff. Md. Rule 2­



322(b)2); see also Hogan • Maryland State Dental Ass 'n,                      1 5 5 Md. App. 556, 5 6 1   (2004). The




facts as set forth in the complaint must be pleaded with "sufficient specificity;                      bald assertions




and conclusory statements by the pleader will not suffice." Sulton v.                     FedFirst Financial Corp.,



226 Md. App. 46, 74 ( 2 0 1 5 ) (quoting RRC Northeast, LLC • BAA MD,                       Inc., 4 1 3 Md. 638, 643



( 2 0 1 0 ) ) . Any ambiguity or uncertainty in the allegations is construed against the pleader. Shenker




v. Laureate Educ., Inc., 4 1 1 Md. 3 1 7 , 3 3 5 (2009).



    III.Analysis.



          In Count I of the Complaint, Plaintiff alleges that Defendants have violated the Maryland




Wiretap Act, Md. Code Ann., Cts. & Jud. Proe.                   $ 10-402. Maryland's appellate courts have not,




                                                                2
      Case: 3:20-cv-01581-JZ Doc #: 16-2 Filed: 09/14/20 4 of 7. PageID #: 569




to this Court's knowledge, addressed wiretapping in the context of online data being intercepted



and    disclosed     to     third    parties.     This    is    apparent         from          the    briefs   of the         parties,      which     look



extensively to other jurisdictions for persuasive authority to assist in interpreting the Maryland



statute.'



         Despite the paucity of Maryland precedent, the Court feels that the plain language of the



statute itself is straightforward and provides a legal foundation for Count                                                   1 of the Complaint.



The Maryland Wiretap Act provides as follows with respect to prohibited conduct:



          (a) Except as otherwise specifically provided in this subtitle it is unlawful for any

         person to:

               ( 1 ) Willfully intercept, endeavor to intercept, or procure any other person to

               intercept        or     endeavor           to        intercept,        any            wire,     oral,         or    electronic

               communication;

               (2)    Willfully       disclose,      or    endeavor             to   disclose,         to    any    other         person        the

               contents of any wire, oral, or electronic communication, knowing or having

               reason lo know that the information was obtained through the interception of a

               wire, oral, or electronic communication in violation of this subtitle; or

               (3)    Willfully       use,   or    endeavor           to    use,     the       contents      of any          wire,      oral,    or

               electronic       communication,                 knowing          or   having           reason       to    know        that       the

               information was obtained through the interception of a wire, oral, or electronic

               communication in violation of this subtitle.



Md. Code Ann., Cts. & Jud. Proc.                     $ 10-402.             The statute goes on to authorize a civil cause of



action for any victim of the unlawful conduct:




1
    The Court finds the analysis in Doe v.                     Virginia Mason Medical Center, 2020 WL 1 9 8 3 0 4 6 , No.

19-2-26674-1         (Kings     County,         WS   Feb.           12,    2020)     to    be    persuasive.            In   that matter,         MedStar

presented      nearly       identical    arguments             as    Defendant            in    the    instant     case.          The    court    rejected

MedStar's arguments and distinguished that case from Smith • Face book, Inc., 262 F. Supp. 3d

943    (N.D. Cal. 2 0 1 7 ) , noting that the Smith Plaintiffs "consented to Facebook tracking . . . and

the allegations in this case are broader than sharing URL information only."                                                       Virginia Mason at

2.    Similarly,     in the    instant matter, Plaintiff alleges to be a patient, that Defendant Medstar's

information disclosures were executed without Plaintiffs knowledge,                                                     and that the disclosures

were made to          "at    least 23    different third-party                  marketing firms."                The         Virginia Mason           court

noted that the case before it, as with the instant case, "involves the allegations of sharing data

with    more    than      Facebook       and      does    not       hinge       on   the       relationship        between          the   Plaintiff and

Facebook."      Id.


                                                                            3
     Case: 3:20-cv-01581-JZ Doc #: 16-2 Filed: 09/14/20 5 of 7. PageID #: 570




           (a)    Any      person     whose       wire,    oral,   or     electronic       communication              is

           intercepted, disclosed, or used in violation of this subtitle shall have a civil

           cause of action against any person who                       intercepts, discloses,          or uses,      or

           procures        any       other     person      to   intercept,          disclose,      or        use     the

           communications, and be entitled to recover from any person:

                 (I ) Actual damages but not less than liquidated damages computed at

                 the rate of $ 1 0 0 a day for each day of violation or $ 1 , 0 0 0 , whichever is

                 higher;

                 (2) Punitive damages; and

                 (3)   A reasonable          attorney's   fee and   other        litigation   costs     reasonably

                 incurred.



Md. Code Ann., Cts. & Jud. P ro c . § 1 0 - 4 1 0 .             In the instant case, the Court finds that Plaintiff has



sufficiently plead the elements of a Wiretap Act claim and that such a claim can be maintained



by Plaintiff under the Act. The Court further finds that there are questions of fact as to whether



Defendant's conduct constitutes an "interception," whether the types of data alleged to have been



disclosed constitute "communications" and/or "disclosures," and whether Plaintiff consented to



di s cl os ur e, thus rendering Defendant's conduct lawful under Md. Code A nn ., Cts & Jud. Proc. §



10 - 40 2 (e)( 3 ) .



           Counts 2 and          3   of Plaintiff's       Complaint      assert privacy          claims:      invasion of privacy       ­




intrusion upon seclusion (Count 2), and invasion of privacy - publication of private facts (Count



3 ) . Intrusion upon seclusion is "the intentional intrusion upon the solitude or seclusion of another



or   his   private     affairs   or    concerns     that    would       be    highly    offensive       to    a    reasonable   person."



Pemberton v. Bethlehem Steel Corp., 66 Md. App.                              1 3 3 , 1 6 3 ( 1 9 8 6 ) (citing Restatement of Torts,



2d, $ 652B ) . The parties disagree about the kinds of data that Defendant disclosed and whether



that data is personally identifiable information. At this stage in the proceedings, and pursuant to a



motion to di smiss , the Court assumes the truth of Plainti ff s allegations that Defendant provided



express promises of privacy to patients, and that Defendant violated those promises by d is cl o s in g



Plaintiff's      data.   Under        these    circumstances,       dismissal        of   this    claim       is   inappropriate   as   a




                                                                    4
       Case: 3:20-cv-01581-JZ Doc #: 16-2 Filed: 09/14/20 6 of 7. PageID #: 571




reasonable finder of fact could conclude that, if Plaintiffs disclosed data constitutes personally



identifiable information, Defendant's disclosures are highly offensive.



               Similarly,             Defendant                has    failed          to      persuade     the    Court    regarding      Count       3   alleging



disclosure of private facts. To sustain such a claim, Plaintiff must demonstrate that a party has



publicized Plaintiff's "private life" and that the matter publicized "is of a kind which (a) would



be highly offensive to a reasonable person, and (b) is not of legitimate concern to the public."



Furman          v.       Sheppard,                 130    Md.    App.           67,      77    (2000).    Private medical        data is not of legitimate



concern to the public, and again, assuming the allegations in the Complaint to be true, the data



disclosed constitutes personally identifiable information; a reasonable fact-finder could conclude



that Defendant's disclosures are highly offensive.



               Count             4   of the         Complaint            alleges           a claim       for   breach   of a confidential            relationship.



Generally, there is                       no cause             of action in              Maryland offering relief for a breach of confidence



claim         involving               a   patient-provider                  relationship.            Plaintiff    likens   her    case    to    p   recedent    that



addresses            c   onfidentiality in the context of business relationships involvin g                                          fr  ee competition and



trad  e   s   ecrets, but the comparison is not                                     pe   rsuasive. See Space Aero Prods.             Co.       v. R. E. Darling



Co.,      238   Md.          93,      208     A.2d        74   (1 9 6 5 )   .   n Space Aero Prods. Co., the breaching party profited by
                                                                                I




r   eplicating the non-breaching                           p    arty's product, and the non-breaching party lost                          pro   fits as a result.



The       C   ourt       n Space Aero Prods.
                         i                                           Co.        provided that compensatory damages are awarded unless



they      w   ould be inadequate,                         in which case the Court will                           issue an injunction.           Even assuming



arguendo             that        there        is    a cause       of action              for   a patient-provider relationship,             Plaintiff has         not



d   emonstrated a                 m  onetary loss tied               lo the data itself, and the purpose of an injunction for                             his
                                                                                                                                                          t     type



of    claim      is          m   eant     o
                                          t        curb   fu   rther     economic               loss ,   again   not   present   here.    Id.   at    124.    W hile




                                                                                                5
    Case: 3:20-cv-01581-JZ Doc #: 16-2 Filed: 09/14/20 7 of 7. PageID #: 572
                                  6
                                                                                            •
Plaintiffs other privacy tort claims may recognize general damages for the loss of privacy itself,



the Court has no method to award her relief under a breach of confidence claim.



         Finally,     in   Count    5,   Plaintiff alleges       a breach       of the     Consumer      Protection      Act.    To



establish a claim under the Consumer Protection Act, a consumer must state "an identifiable loss,



measured by the amount the consumer spent or lost as a result of his                                   or her reliance on the



sellers' misrepresentation." Lloyd • GMC, 397 Md.                           1 0 8 , 143 02007) Although Plaintiff cites to



cases   from   other jurisdictions,          there   is   no   basis   in    Maryland      law   to   suggest that      Plaintiff is



entitled to claim a "privacy injury" under this cause of action. Any recovery for such an injury



should   be    limited     to   Plaintiffs   privacy      tort claims.       Additionally,       Plaintiff argues       that   she    is



entitled to this cause of action because she can claim benefit of the bargain damages and unjust



enrichment,     but Plaintiff is         not raising a breach          of contract claim,         and these are theories             for



damages under contract law.



    IV. Conclusion.



         For    the   reasons      set   forth   above,    the   Court      will   grant   the   Motion    in   part,   dismissing




Counts 4 and 5.




                                                          Judge's Signature appears on the

           August 5, 2020                            -            original document

                 Date                                JeffreyM-Getter, vuage
                                                     Cifeujf   Court for Baltimore City




                                                                  6
